Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s Transmittal of New Application, filed 4/2/2021.  

As filed, claims 1-20 are pending and are subject to the following restriction and election of species requirement. 

35 U.S.C. § 121
	The following is a quotation of the appropriate portion of 35 U.S.C. § 121, which provides the basis for the Restriction Requirement set forth in this Office Action:
	If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.


This application discloses and claims a plurality of patentably distinct inventions.  For the reasons provided below, restriction to one of the following inventions is required under 35 U.S.C. § 121:

Group I:	Claims 1-4 and 9-12 are product claims, drawn to a compound of instant formula (I) or pharmaceutical composition thereof.  The abovementioned compound is classified in C07D, and the pharmaceutical compositions are classified in A61K.  
Group II:	Claims 5-8 are product claims, drawn to a compound of instant formula (III) or pharmaceutical composition thereof. The abovementioned compound is classified in C07D, and the pharmaceutical compositions are classified in A61K.  

Group III:	Claims 13-20 are process claims, drawn to a method of using the compound of instant formula (I) or (III) or pharmaceutical composition thereof, classified in A61K.  

	Restriction is the practice of requiring an applicant to elect a single claimed invention for examination when two or more independent inventions and/or two or more distinct inventions are claimed in an application. MPEP § 802.02 (Rev. 5, Aug. 2006).
Under 35 U.S.C. § 121, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent or distinct. If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. MPEP § 803 (Rev. 5, Aug. 2006).
In short, there are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed. (B) There would be a serious burden on the examiner if restriction is not required.
In the instant application, Groups I and II are drawn to different inventions because the compound of instant formula (I) and (III), respectively, are patentably distinct from one another.  
	As for Groups I/II and Group III, they are related as product and process of using. A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process for using the product as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. MPEP § 806.05(h) (Rev. 5, Aug. 2006).
Where the inventions as claimed have been shown to be independent or distinct, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following: (A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; (B) A separate status in the art when they are classifiable together: even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors; or (C) A different field of search: where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), a different field of search is shown, even though the two are classified together. MPEP § 808 (Rev. 5, Aug. 2006).
The claims of Group III, for example, are drawn to a method of using a compound of instant formula (I) or (III) to treat infection.  At the time of invention, one of ordinary skill in the art would have recognized that there were FDA-approved drugs available for the treatment of infection. For example, penicillin is a materially different product that can be used to practice the instant process of treating infection. Accordingly, the inventions of Groups I/II and III have been shown to be distinct inventions, as required by MPEP § 806.05(h).
Further, the inventions of Groups I/II and Group III are drawn to different statutory classes of invention. See 35 U.S.C. § 101 (stating: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title (emphasis added).”). Additionally, the inventions according to Groups I/II and Group III have attained recognition in the art as separate subject matter with respect to the inventive effort needed for each invention. Groups I/II are drawn to small molecule organic compounds and compositions thereof that are prepared by synthetic organic chemists and formulation scientists. Group III, for example, is drawn to a method of using a compound of instant formula (I) or (III) to treat patients having any infection that fall within the scope of claims 13-20, which would be performed by medical clinicians.
During examination, claims in a patent application must be construed as they would be understood by a person having ordinary skill in the art at the time of invention.  See Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) (expressing that the USPTO “determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.'") (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827 (Fed. Cir. 2004)). As a result, the claims within distinct inventive Groups I/II and Group III must be construed as they would be interpreted by those from different arts. Such artisans have different skills, abilities, and knowledge of the relevant prior art.
Because Groups I/II and Group III are drawn to different inventions, it logically follows that the inventions require a separate field of search. The artisans within Groups I/II and Group III would rely on different prior art to understand the scope of protection that the instant claims seek to remove from the public domain. Consequently, the inventions of Group I need to be examined in view of different non-prior art issues in regard to the statutory requirements of 35 USC §§ 101 & 112.
Further, the inventions of Groups I/II and Group III require different classification searches.  The compounds of Groups I/II are classified in C07D & A61K; whereas the methods of Group III are classified in A61K. Even though the pharmaceutical composition claim and the method claims are each classified in A61K, one of ordinary skill in the art would recognize the separate inventive effort required by inventors to make and use said inventions. Further, the pharmaceutical composition claims are of a different statutory subject matter (product) than are the methods of use claims (process).
For the reasons outlined above, the Examiner has demonstrated that Groups I/II and Group III are distinct inventions, and that it would be a serious burden on the Examiner to examine both groups due to the fact that different claim constructions are required (as interpreted by persons having ordinary skill in different arts) for each of the Groups, and the fact that different searches are required in order to perform a comprehensive search of the prior art (due to the different classifications).
Advisory of Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Advisory of a Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Election of Species
As an additional requirement, an election of species of a particular species is also required. In order for this election to be considered fully responsive to this requirement, the election must include:

If Group I is elected:
a) The name and structure (if applicable) of one species of instant formula (I);
b) The location of the elected species (i) within the claims or (ii) within the specification; and
c) The claims that read on the elected species.

If Group II is elected:
a) The name and structure (if applicable) of one species of instant formula (III);
b) The location of the elected species (i) within the claims or (ii) within the specification; and
c) The claims that read on the elected species.

If Group III is elected:
a) The name and structure (if applicable) of one species of instant formula (I) or (III);
b) The location of the elected species (i) within the claims or (ii) within the specification; and
c) The claims that read on the elected species.
This application contains claims directed to patentably distinct species (e.g. instant variable X, which can be O, NH, NR, or S, and that leads to different patentably distinct heterocyclic rings). The species are independent or distinct because they contain patentably distinct species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species would likely require different fields of search and would be differently classified, such that the search of different classes/subclasses would be necessary to conduct a full search. Regarding the methods, divergent search queries are required for a search of non-patent literature.

In light of the complexity of the restriction requirement for this application, no telephone communication regarding the restriction has been made. See MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR § 1.141.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Examination will begin with the elected species per MPEP § 803.02. Following election, the process claims will be examined fully with respect to the elected species and/or sub-species and further to the extent necessary to determine patentability. If the process claims is not allowable, the provisional election will be given effect and examination will be limited to the process claims and the elected species and/or subspecies, wherein claims drawn to species and/or sub-species that are patentably distinct from the elected species and/or sub-species held withdrawn from further consideration. On the other hand, if the elected species and/or sub-species are found to be allowable, then the search will be expanded by the Examiner to consider additional non-elected species and/or sub-species until:
I. 	An art rejection can be made, or
II. 	The genus claim is found to lack unity of invention, or
III. 	The claims have been searched in their entirety.

Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626